J-A07033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LOUIS F. RUIZE                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    LORI ANN RYAN-RUIZE                        :
                                               :
                       Appellant               :      No. 2146 EDA 2021

                 Appeal from the Order Entered October 4, 2021
             In the Court of Common Pleas of Northampton County
                  Civil Division at No(s): C-48-CV-2019-08982


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                   FILED JULY 07, 2022

       Appellant, Lori Ann Ryan-Ruize (“Mother”), appeals from the order

entered in the Northampton County Court of Common Pleas, finding her in

contempt of a custody order and imposing sanctions by transferring primary

physical custody of the parties’ minor child S.A.R. (“Child”), to Appellee, Louis

F. Ruize (“Father”).1       For the following reasons, we affirm the finding of

contempt against Mother, but vacate the transfer of custody, and remand for

further proceedings.

       This Court has summarized some of the relevant facts and procedural

history of this case in a related matter involving these parties, as follows:

          …Child was born in January 2014, parents married in
          January 2018, and on December 15, 2020, the parties
____________________________________________


1“[A] finding of contempt is final and appealable when a sanction is imposed.”
J.M. v. K.W., 164 A.3d 1260, 1264 (Pa.Super. 2017) (en banc).
J-A07033-22


         divorced. The proceedings leading up to the divorce were
         highly contentious, with Mother and Father filing various
         competing petitions for protection from abuse (“PFA”),
         custody, and contempt.

         [O]n September 24, 2019, Father filed a Complaint for
         Divorce including a request for custody, and Mother
         responded by filing a counter-claim. On January 16, 2020,
         the parties entered an Interim Custody Order which
         awarded both parties legal custody of Child, Mother primary
         physical custody of Child, and Father partial physical
         custody of Child on alternating weekends and every Tuesday
         for dinner. On August 31, 2020, Mother served a Notice of
         Proposed Relocation on Father requesting permission to
         move with Child to South River, New Jersey to live with
         Mother’s friend as well as the friend’s husband and teenage
         son, which Father opposed. On October 23, 2020, Mother
         filed a Petition for Modification (Relocation). The parties
         agreed to participate in co-parenting counseling while the
         petition was pending. On March 17, 2021, Mother served
         Father with an Amended Notice of Proposed Location,
         requesting to move with Child to South Amboy, New Jersey,
         to live with Mother’s fiancé, which Father likewise opposed.
         On May 5, 2021, Mother filed an Amended Petition for
         Modification (Relocation).

         The trial court held hearings on the amended relocation
         petition on May 11, 2021, May 12, 2021, and June 3, 2021.
         The trial court heard testimony from Child and parents, as
         well as Mike Daniels, MSW, LCSW, co-parent counselor; Soly
         Ruize, Father’s mother; Krystal Frank, Mother’s adult
         daughter; Cynthia Corticeiro, Mother’s friend; and Alan
         Heisinger, Mother’s fiancé. On June 25, 2021, the trial court
         entered an order, which denied Mother’s request to relocate
         and amended the existing interim custody order to provide
         Father with visitation for three nights every other weekend
         and additional time with Child during the summer months.

Ruize v. Ryan-Ruize, No. 1472 EDA 2021, unpublished memorandum at 2-

3 (Pa.Super. filed Jan. 26, 2022) (internal footnote omitted). Mother filed a

timely notice of appeal from the court’s denial of her relocation petition.


                                     -2-
J-A07033-22


      While Mother’s appeal from the denial of her relocation petition was

pending, Mother notified Father by e-mail on July 26, 2021, that she intended

to move with Child from her residence in Bangor, Pennsylvania to a residence

in Easton, Pennsylvania effective July 29, 2021. Both homes are located in

Northampton County, but within different school districts.      Mother did not

comply with the notice procedures set forth in 23 Pa.C.S.A. § 5337 related to

relocation in connection with this move.

      On August 9, 2021, Father filed a petition for contempt and special relief

asking the court to hold Mother in contempt based on her recent move from

Bangor to Easton, requesting that Mother return Child to the school district in

Bangor (or that the court entered an order directing Child’s enrollment in her

former school), and any other relief the court deemed appropriate. Mother

filed an answer on August 23, 2021, contending that her move did not

constitute a “relocation” for purposes of the statute because it did not

significantly impair Father’s custody under the existing custody order.

      The court held hearings on the contempt petition on September 1, 2021,

September 3, 2021, and October 4, 2021. At the time of the September 3rd

hearing, Mother requested that the trial judge recuse himself, and also

requested a stay of proceedings pending Mother’s appeal from the denial of

her relocation petition. The court denied both requests.

      At the conclusion of the October 4, 2021 contempt hearing, the court

granted Father’s petition. As a sanction, the court immediately transferred


                                     -3-
J-A07033-22


primary physical custody to Father and directed that Child be re-enrolled in

her former elementary school. Mother filed a motion for stay on October 7,

2021, which the court denied that day. On October 22, 2021, Mother timely

filed a notice of appeal and contemporaneous Pa.R.A.P. 1925(a)(2)(i)

statement. On October 27, 2021, Mother filed an emergency application for

stay in this Court, which this Court denied by per curiam order on October 28,

2021. While the current appeal was pending, on January 26, 2022, this Court

affirmed the denial of Mother’s petition to relocate. See Ruize, supra.

     Mother raises the following issues for our review:

        Did the trial court err as a matter of law and abuse its
        discretion in determining that Mother had relocated
        pursuant to 23 Pa.C.S.A. § 5322(a) and 23 Pa.C.S.A. § 5337
        when she moved within Northampton County from Bangor,
        Pennsylvania to Easton, Pennsylvania and thereby finding
        Mother in contempt?

        Did the trial court err as a matter of law and abuse its
        discretion in finding Mother in contempt for changing the
        minor child’s school despite the fact that Mother had primary
        physical custody and enrollment in public school is
        controlled by the Pennsylvania School Code pursuant to 23
        Pa.C.S.A. § 13-1302?

        Did the trial court err as a matter of law and abuse its
        discretion by immediately transferring primary physical
        custody of the minor child from Mother to Father as a
        sanction of a finding of contempt despite transfer of custody
        not being an appropriate and/or permissible sanction
        pursuant to 23 Pa.C.S.A. § 5323(G) while the underlying
        case remains under appeal to the Superior Court?

        Did the trial court err as a matter of law and abuse its
        discretion in denying Mother’s motion for recusal of trial
        court judge in the within custody proceedings?


                                    -4-
J-A07033-22


         Did the trial court err as a matter of law and abuse its
         discretion in denying Mother’s request for a stay of the
         custody proceedings prior to hearing any testimony while
         the underlying case remains on appeal to the Superior Court
         thereby further suggesting the trial court’s bias against
         Mother?

(Mother’s Brief at 11-12).

      In her first and second issues combined, Mother argues that at the time

of the custody/relocation trial that resulted in the June 25, 2021 order,

Mother’s residence in Bangor, Pennsylvania and Father’s residence in Mount

Bethel, Pennsylvania, were both located in Northampton County and were six

(6) miles apart. Mother asserts that she notified Father of her intent to move

from Bangor to Easton because Mother’s lease in Bangor was not being

extended by Mother’s landlord, and Mother was unable to secure affordable

housing in Bangor for her and Child. Mother contends that her landlord would

only extend Mother’s lease for an increase in rent, which Mother could not

afford. Mother claims she did not believe that her move from Bangor to Easton

would constitute a “relocation” under the statute due to the minimal distance

between the cities, which are both located in Northampton County.

Specifically, Mother submits that her new residence in Easton is approximately

thirteen (13) miles from Father’s residence in Mouth Bethel.           Mother

emphasizes that she produced evidence at the contempt hearings of copies of

documents related to Zillow searches for apartments located in Bangor, Zillow

applications, and other documents to substantiate her housing search.

      Mother complains the court discounted the fact that Mother has limited

                                    -5-
J-A07033-22


income based on her social security disability benefits, and credit-related

issues, which impacted her ability to qualify for housing. Mother insists the

court directed her to submit a summary of all of her sources of income, but

then refused to admit Mother’s income and expense statement into evidence

as “irrelevant.” Mother avers the court improperly found that Mother’s motive

in moving was solely to be “considerably closer” to her fiancé’s residence in

South Amboy, New Jersey.           Mother stresses that her move to Easton only

decreased her commute to her fiancé’s home by approximately 20 minutes,

and that the commute is still over an hour. Mother avers the court speculated

that the Easton neighborhood is “one of the most dangerous neighborhoods

in Northampton County,” without any evidence to substantiate this claim or

any assessment of risk of harm to Child.

       Mother asserts that Father’s residence is approximately two (2) miles

from Child’s school in Bangor;2 Father’s residence is approximately sixteen

(16) miles from Child’s school in Easton.3       Mother contends that the court

emphasized the increased distance Father would have to drive to exercise his

weekday dinner visits and every other Sunday overnight visits with Child,

because Father has a lengthy commute to Elmira, New York of approximately


____________________________________________


2Father contends his residence is 1.8 miles from Child’s former school in
Bangor. (See Father’s Brief at 5-6).

3 Father asserts Mother’s move increased the driving time from Father’s house
to Child’s school from five minutes when Child attended school in Bangor, to
25-30 minutes now that Child is in school in Easton. (See id. at 6).

                                           -6-
J-A07033-22


170 miles each way. Mother highlights Father’s testimony acknowledging that

the distance between Father’s workplace in New York and Child’s new school

in Easton is 178 miles, so Mother’s move only increased Father’s commute by

8 miles as related to Father’s ability to exercise his custodial rights. Mother

submits that she also offered to provide all of the transportation for Father’s

custodial periods as well as additional custodial time during Father’s dinner

visits so as not to impair Father’s exercise of his custodial rights.

      Mother further argues that her change of school for Child based on her

move did not violate the parties’ shared legal custody because Mother was

required to enroll Child in the school district where the primary custodial

parent (Mother) resides. Mother asserts that she was the party exercising

primary physical custody at the time of her move to Easton, so it was

appropriate for her to enroll Child in the Easton School District.         Mother

concludes that her move from Bangor to Easton did not constitute a

“relocation” under the statute because it did not significantly impair Father’s

ability to exercise his custodial rights, and this Court must reverse the finding

of contempt. We disagree.

      When we review a trial court’s finding of contempt:

         [W]e are limited to determining whether the trial court
         committed a clear abuse of discretion. This Court must
         place great reliance on the sound discretion of the trial judge
         when reviewing an order of contempt. This [C]ourt also has
         stated that each court is the exclusive judge of contempts
         against its process.

G.A. v. D.L., 72 A.3d 264, 269 (Pa.Super. 2013) (internal citations and

                                      -7-
J-A07033-22


quotation marks omitted).

      The Child Custody Law defines relocation as a “change in a residence of

the child which significantly impairs the ability of a nonrelocating party to

exercise custodial rights.” 23 Pa.C.S.A. § 5322(a). “The party proposing the

relocation shall notify every other individual who has custody rights to the

child.” 23 Pa.C.S.A. § 5337(c)(1). The relocation notice must be given no

later than the 60th day before the date of the proposed relocation (see 23

Pa.C.S.A. § 5337(c)(2)(i)), contain specific details about the relocation (see

23 Pa.C.S.A. § 5337(c)(3)), and a party entitled to receive notice may file an

objection to the proposed relocation and seek a temporary or permanent order

to prevent the relocation (see 23 Pa.C.S.A. § 5337(d)). If a party objects to

relocation, the court must hold a hearing and analyze the relevant relocation

factors. See 23 Pa.C.S.A. § 5337(g), (h).

      Instantly, the trial court explained:

         At the hearing, Father testified that Mother, without notice
         to the [c]ourt or the agreement of Father, moved from her
         home in Bangor, Pennsylvania, to Easton, Pennsylvania.
         The move is approximately a 30 minute one way commute
         without traffic and during “rush hour”—school and work
         traffic in the morning and afternoon—the one way trip can
         be at least 45 minutes. Father’s testimony established that
         the move interfered with Father’s ability to have his
         expanded alternating weekend custody in which Father
         was…able to deliver child to school less than two miles from
         his home on Monday mornings and also interfered with
         Father’s ability to have his Wednesday evening dinner visit
         in which he picked the child up from school to take her back
         to his home to do her homework[;] he testified at both trials
         that it was very important to him to be engaged in his
         daughter’s school work and to enjoy his dinner visit with

                                      -8-
J-A07033-22


        [Child] at his home. Further, the 45 minute, back and forth
        commute was especially difficult for Father because Father’s
        work commute was in the opposite direction, as his
        workplace/office is located in South Eastern New York State.
        Thus, Mother’s move not only eliminated Father’s ability to
        have his Sunday night expansion, but it also made his dinner
        visit nearly impossible as his three hour dinner visit now
        required Father to be in the car for an additional 45 minute
        commute to pick up daughter[, a] total of three hours back
        and forth from Bangor to Easton that evening in addition to
        his 2½ hour (one way) work commute. Thus, on the day of
        his dinner visit, Mother’s move now requires Father to travel
        a total of 8 hours in addition to completing a full day of work.
        Further, the travel time eliminated his ability to spend time
        assisting daughter with homework and have a leisurely
        home cooked meal with [Child] in his home every week.

        Father testified that his additional concerns were the effect
        that the move to Easton and the new school district had on
        his ability to remain active with his daughter’s school
        activities, her supplemental educational support provided by
        BASD (which he claimed to have been closely involved in),
        as well as daughter’s extra-curricular activities that were
        centered in Bangor. Thus, we viewed the move as causing
        a severe disruption to Father’s existing custody order and a
        significant diminution of his ability to remain active in his
        daughter’s life and to continue to preserve his bond.

(Trial Court Opinion, filed November 24, 2021, at 8-9).

     The record supports the trial court’s analysis. Father testified about how

Mother’s move increased his commute time substantially, and that Child’s

school in Easton also ends approximately 30 minutes later than her school in

Bangor which cuts into his dinner weekday visits. In addition to the extra

commute time on the days Father exercises his partial physical custody,

Father explained how Mother’s move would impact Father’s ability to be

present for Child’s extra-curricular activities and Mother’s move would also


                                     -9-
J-A07033-22


interfere with Father’s ability to coach one of Child’s teams.

      Further, Mother’s move required her to enroll Child in a different school

without giving Father the right to exercise his shared legal custody concerning

educational decisions about Child. See 23 Pa.C.S.A. § 5322(a) (defining legal

custody as “[t]he right to make major decisions on behalf of the child,

including, but not limited to, medical, religious, and educational decision”).

Although Mother contends that she was required to enroll Child in the school

district in which she resides because she had primary physical custody at the

time she moved, the issue is not whether the move required Mother to enroll

Child in a new school. Rather, the issue is how Mother’s unilateral decision to

relocate stripped Father of his right to participate in making educational

decisions concerning Child per his shared legal custody.           Under these

circumstances, Mother’s move to Easton constituted a “relocation” as defined

by the statute because it significantly impaired Father’s ability to exercise his

physical and legal custodial rights. See 23 Pa.C.S.A. § 5322(a).

      We recognize Mother’s offers to assist with driving Child to/from Father’s

home during his custodial periods. Nevertheless, Mother did not make this

offer until after she had already relocated. See J.M., supra at 1266 (stating:

“Mother’s post hoc generosity in seeking to lessen the damage to Father’s

rights did not negate the fact that, by relocating without permission she

violated [the mandates of Section 5337]”).        Essentially, Mother’s actions

deprived the trial court of its ability to consider any evidence to determine


                                     - 10 -
J-A07033-22


whether Mother’s move to Easton constituted a relocation within the meaning

of the Child Custody Law. See id. at 1265 n.2 (stating: “As Mother abandoned

the § 5337 procedures in this case, the required hearing did not occur, and

the trial court was unable to confront the precise issue that Mother is trying

to resurrect on appeal, i.e., whether the move constituted a relocation”).

Therefore, we see no abuse of discretion concerning the trial court’s finding

that Mother relocated and was in contempt. See G.A., supra.

      In her third issue, Mother argues the trial court had no authority to

transfer primary physical custody of Child to Father as a sanction for its finding

of contempt against Mother. Mother asserts there was no pleading seeking a

change of primary physical custody when the court transferred custody from

Mother to Father as a contempt sanction. Mother claims the “special relief”

portion of Father’s contempt petition is not analogous to a motion for

modification of custody.    Mother contends Father’s contempt petition also

failed to include the requisite “Notice and Order” per Pa.R.C.P. 1915.12(a).

Mother concludes the court erred as a matter of law and abused its discretion

by transferring primary physical custody of Child to Father as a contempt

sanction against Mother, and this Court must reverse.          For the following

reasons, we agree with Mother’s contentions.

      The Child Custody Law provides the following sanctions for contempt for

noncompliance with any custody order: (i) imprisonment for not more than

six months; (ii) a fine of not more than $500.00; (iii) probation for not more


                                     - 11 -
J-A07033-22


than six months; (iv) an order for nonrenewal, suspension or denial of

operating privilege under section 4355 (relating to denial or suspension of

licenses); and/or (v) counsel fees and costs. 23 Pa.C.S.A. § 5323(g)(1). In

general, it is improper for a trial court to modify custody arrangements without

a petition for modification before it. J.M., supra at 1267. “The effect of this

jurisprudence is that a trial court’s ability to alter custody as a contempt

sanction is restricted to circumstances where the responding party is given

express notice that custody will be at issue during the contempt proceeding

and the modification is based upon the determination of the child’s best

interest.” Id.

      “Pursuant to Pa.R.C.P. 1915.12(a), a contempt petition must include a

section entitled ‘Notice and Order to Appear.’ The rule prescribes the form

and content of the notice and order to appear.” Id. at 1269. Importantly:

         [T]he reason for the notice requirements is more than a
         procedural formality. Indeed, without particularized notice
         that custody would also be at issue at the contempt hearing,
         a respondent would not be prepared to litigate the custody
         dispute during the contempt proceedings and the trial court
         would be denied the benefit of both parties’ relevant
         evidence concerning the [child’s] well-being.

Id. at 1268.

      Therefore, “it is an abuse of discretion for the trial court to transfer

custody from one party to the other as a contempt sanction and … custody

can be modified only where the parties receive advance notice that custody

is to be an issue at the contempt hearing and modification is based upon the


                                     - 12 -
J-A07033-22


determination of the child’s best interest.” Id. at 1269 (emphasis added).

Nevertheless:

        Under appropriate circumstances, a trial court may modify
        a custody order temporarily pursuant to Rule 1915.13.6 See
        Choplosky[ v. Choplosky, 584 A.2d 340, 343 (Pa.Super.
        1990)] (“‘special relief’ may in some cases be appropriate
        (and necessary) where the situation is such that, for
        example, temporary modification of custody or visitation
        rights would preserve the well-being of the children involved
        while the parties prepare to resolve more permanently the
        question of where and/or with whom the children should
        remain”); 23 Pa.C.S. § 5323(b) (“The court may issue an
        interim award of custody to a party who has standing…in the
        manner prescribed by the Pennsylvania Rules of Civil
        Procedure governing special relief in custody matters.”). …

            6   Rule 1915.13 provides as follows:

            At any time after commencement of the action, the
            court may on application or its own motion grant
            appropriate interim or special relief. The relief may
            include but is not limited to the award of temporary
            custody, partial custody or visitation; the issuance of
            appropriate process directing that a child or a party or
            person having physical custody of a child be brought
            before the court; and a direction that a person post
            security to appear with the child when directed by the
            court or to comply with any order of the court.

J.M., supra at 1270.

     In J.M., supra, while custody litigation between the parties was

ongoing, the court specifically prohibited relocation without prior court

approval.   Thereafter, the mother issued notice of her proposed relocation

with children from Pottsville, Schuylkill County, to Lancaster, Lancaster

County. The father opposed relocation. Prior to any hearings, however, the

mother relocated with children to Lancaster. The father subsequently filed a

                                     - 13 -
J-A07033-22


petition for special relief and contempt. Following a hearing, the trial court

found the mother in contempt, and, as a sanction, reduced her custodial rights

from primary physical custody of children to shared custody. The order was

to remain in effect until the underlying custody dispute was resolved.

      On appeal, this Court initially decided the trial court properly found the

mother in contempt, where she ignored the father’s objection to her proposed

relocation and acted unilaterally in moving with the children before obtaining

court approval. J.M., supra at 1265. Regarding the transfer of custody as a

contempt sanction, this Court noted that the father’s contempt and special

relief petition requested modification of custody, but it lacked the required

notice and order to appear as outlined by Rule 1915.12. This Court explained:

         A petition for special relief is not analogous to a motion for
         modification, which not only implicates a thorough analysis
         of the children’s best interest under § 5328(a), but also
         necessarily provides express notice that custody would be
         at issue. As [the f]ather neglected to issue the required
         notice and order to appear, he did not provide [the m]other
         notice that the existing custody order could be modified as
         a consequence of the contempt proceedings.

         Presently, … there was no petition to modify custody before
         the trial court during the contempt proceedings, [the f]ather
         neglected to provide the notice and order to appear
         pursuant to Rule 1915.12(a), and the scheduling orders that
         the court issued did not disclose that the trial court would
         address the matter of physical custody during the contempt
         proceeding. While [the f]ather included a custody-related
         prayer for relief in his contempt petition and the proposed
         order that he submitted for the court’s approval, [the
         m]other was not provided the requisite specific notice
         in the contempt petition and the attendant orders
         directing her to appear that her custody rights would
         be at stake. Accordingly, [the f]ather’s notice to [the

                                     - 14 -
J-A07033-22


         m]other that he sought to modify the custody
         arrangement during the contempt proceedings was
         deficient, and, absent notice of that objective, the
         trial court erred in modifying custody as a contempt
         sanction.

         Finally, we observe that the certified record demonstrates
         that the trial court did not intend to issue special relief
         pursuant to its authority under Pa.R.C.P. 1915.13. … In
         fact, the trial court unquestionably granted [the f]ather
         shared physical custody as an impermissible sanction for
         contempt. Indeed, the court explicitly directed, “[The]
         appropriate sanction [against the mother] is to award
         shared custody until the parties undergo the trial.”

Id. at 1270 (internal citations and footnote omitted) (emphasis added). Thus,

this Court affirmed the court’s adjudication of contempt for the mother’s

relocation but vacated the court’s contempt sanction awarding the father

shared physical custody.

      Instantly, on August 9, 2021, Father filed a petition for contempt and

special relief asking the court to hold Mother in contempt based on her recent

move from Bangor to Easton, requesting that Mother return Child to the school

district in Bangor (or that the court enter an order directing Child’s enrollment

in her former school), and any other relief the court deemed appropriate. The

contempt petition did not expressly ask for modification of custody.

Additionally, Father’s petition did not include the “Notice and Order to Appear”

mandated by Rule 1915.12(a).

      At the September 1, 2021 contempt hearing, Father requested relief

consistent with his petition and asked the court for “an Order directing Mother

to return to Bangor[.]” (N.T. Hearing, 9/1/21, at 3). Although Father did not

                                     - 15 -
J-A07033-22


request modification of custody, the court then stated: “Then my decision is,

what do I need to do, you know, to protect not only [Father] but also the

authority of the [c]ourt. Vindicate the [c]ourt’s Order. So I have all kinds of

tools at my disposal, including just transferring custody.” (Id.)

      At the September 3, 2021 contempt hearing, Mother objected to

Father’s failure to provide the “Notice and Order” per Rule 1915.12(a). (See

N.T. Hearing, 9/3/21, at 6). At that point, Father indicated that he filed an

amendment that morning including the requisite “Notice and Order.”         The

amendment also expressly sought a modification of custody.          Regarding

Father’s procedural defect, the court stated: “Listen, the Rules of Civil

Procedure allow me to ignore minor procedural issues. Notice was given.”

(Id. at 7).   The court further expressed its belief that “a [p]etition for

Contempt allows me to do whatever I want to do, including modify the Order.”

(Id. at 20). “As I said before, the mere fact that you filed a contempt order,

alleging a violation of the Order, allows me to enter whatever appropriate

order I believe I need to do to address the contempt, including modifying the

original Custody order.” (Id. at 22). Consequently, the court denied Father’s

attempt to amend the petition, and stated that the court would consider only

the petition filed on August 9, 2021; the court would not consider the amended

petition due to lack of adequate notice to Mother. (Id. at 23).

      The court then heard testimony from Father, Mother’s former landlord

in Bangor, and Mother.     (See Trial Court Opinion at 8-13) (summarizing


                                    - 16 -
J-A07033-22


testimony). Later, during an in-chambers discussion, the court stated: “I have

to do something in the best interest of this child. All right. And I am not

comfortable just pulling daughter from Mother. If I do not have to do that, I

do not want to do that.” (N.T. Hearing, 9/3/21, at 2). The court continued:

“Quite frankly, I don’t know that it’s in [Father’s] best interest for me to take

custody from Mom and give it to Dad. Although, with this information, I think

what happened at trial is such bad faith that I should, just for a penalty, do

that because that information was hidden.”4 (Id. at 3). The court went on to

state:

           I am trying to be as fair as I can because at this point, I
           don’t know, sanctions have to be imposed and sanctions are
           going to hurt daughter, if I give Dad custody.

           So that is what the problem is going to be. Because this is
           going to be a shock to daughter, and—who’s been raised
           and living with Mom this whole time. And daughter, who
           testified that she would prefer to stay in Mom’s primary
           care, I get that. But, you know, I can’t excuse Mom’s bad
           behavior and what happened. And you know, at some point,
           I am going to have to bite the bullet and render a decision.

           But the decision is going to have to be—if she’s going to go
           to Bangor, and Mom is not going to live in Bangor, she’s
           going to have to live with Dad.

(Id. at 10-11).

         At that point, Father suggested an equal shared custody arrangement


____________________________________________


4The “hidden information” the court referred to concerned the fact that Mother
knew her landlord wanted to terminate her lease agreement at the time of the
relocation proceedings when Mother had sought to move to New Jersey, but
Mother did not inform the court that she might be evicted from her apartment.

                                          - 17 -
J-A07033-22


so that Child could attend school in Bangor.          Father noted such an

arrangement would not be “a giant switch of primary physical custody.” (Id.

at 11).

      At the October 4, 2021 contempt hearing, the court made clear: “My

Order right now is the dominant Order that governs this family, and I am going

to give full faith and credit to my Order and enforce it.”     (N.T. Hearing,

10/4/21, at 7). See also id. at 9 (stating: “I said child should be with Mom.

But she was supposed to live in Bangor. If [Mother] does not want to live in

Bangor, then she does not want to have custody. That is how it works because

it violates my Order”). At the conclusion of the hearing, the court stated: “I

find that [Mother] is in contempt of my Order of [c]ourt. I am changing the

Custody Order today. From this minute, Father has primary physical custody.”

(Id. at 19).

      On this record, we are constrained to conclude that the trial court erred

in transferring primary physical custody to Father. Contrary to the court’s

statement that it can “ignore minor procedural issues,” this Court made clear

in J.M. that “the reason for the notice requirements is more than a procedural

formality.” See J.M., supra at 1268. Although Father attempted to amend

his petition to comply with the relevant rules of procedure and to expressly

seek a modification of custody, the court denied Father’s request to do so.

Thus, the August 9, 2021 contempt and special relief petition at issue did not

comply with the requisite notice requirements.      Notwithstanding the trial


                                    - 18 -
J-A07033-22


court’s “warnings” to Mother throughout the contempt proceedings that a

change of custody could be at play, Mother did not receive advance notice

that custody was at issue in the contempt proceedings.        Just as in J.M.,

“Father’s notice to Mother that he sought to modify the custody arrangements

during the contempt proceedings was deficient, and, absent notice of that

objective, the trial court erred in modifying custody as a contempt sanction.”

See id. at 1270.

      Additionally, the record confirms the trial court did not intend to issue

special relief pursuant to its authority under Rule 1915.13. The trial court

repeatedly informed the parties during the hearings that it could transfer

custody as a contempt sanction and was set on vindicating the court’s

authority based on Mother’s contemptuous behavior. Indeed, the court’s Rule

1925(a) opinion cites no law relevant to an award of special relief and the

court did not mention at any point that it was transferring custody under its

Rule 1915.13 authority.

      Further, we note the court’s lack of a formal “best interests” analysis in

changing primary physical custody. Throughout the proceedings, the court

noted that a transfer of custody would not serve Child’s best interests based

on Child’s preference to live with Mother, Father’s long work commute, and

Child’s history of residing with Mother. At other points, however, the court

noted that it was not in Child’s best interests to remain in Easton, in a small

residence with Mother, at a school that was not as invested in her needs, and


                                    - 19 -
J-A07033-22


in a neighborhood that was far more dangerous than Bangor. In the absence

of an analysis concerning all relevant custody factors under 23 Pa.C.S.A. §

5328(a), it is unclear which factors weigh more heavily in favor of each party

in light of Mother’s relocation.        Therefore, should Father file a petition to

modify custody seeking shared equal or primary physical custody following

this Court’s decision, the trial court shall conduct a full custody analysis under

the relevant factors. See 23 Pa.C.S.A.§ 5328(a).

       We recognize the trial court’s frustration with Mother, and we do not

condone Mother’s actions. Under these circumstances, however, we hold that

the trial court’s transfer of custody was an inappropriate contempt sanction.5

____________________________________________


5 Father argues that transferring custody was an appropriate contempt
sanction under 23 Pa.C.S.A. § 5337(j). That subsection provides:

          (j)     Failure to provide reasonable notice.—The
          court may consider a failure to provide reasonable notice of
          a proposed relocation as:

             (1) a factor in making a determination regarding the
          relocation;

             (2) a factor in determining whether custody rights
          should be modified;

             (3) a basis for ordering the return of the child to the
          nonrelocating party if the relocation has occurred without
          reasonable notice;

             (4) sufficient cause to order the party proposing
          relocation to pay reasonable expenses and counsel fees
          incurred by the party objecting to the relocation; and

(Footnote Continued Next Page)


                                          - 20 -
J-A07033-22


We remand for further proceedings so the court can assess whether any of

the contempt sanctions delineated in 23 Pa.C.S.A. § 5323(g)(1) are

appropriate to vindicate the court’s authority based on Mother’s contemptuous

behavior.

       In her fourth issue, Mother argues the trial court demonstrated bias

throughout this case and was unable to preside fairly and impartially. Mother

asserts the court exhibited its bias against Mother in the following ways: (1)

by allowing Father to proceed with his contempt petition despite Father’s non-

compliance with Rule 1915.12; (2) by allowing Father to proceed with his

contempt petition despite the lack of a custody conference scheduled on the

petition prior to a hearing, in violation of the state and local Rules of Civil

Procedure; (3) the court made statements on the record that it could transfer

custody as a contempt sanction while there was a pending appeal; (4) the

court made statements on the record regarding Mother’s motives for her move

that were unsubstantiated, untrue and prejudicial; (5) the court repeatedly



____________________________________________


             (5) a ground for contempt and the imposition of
          sanctions against the party proposing the relocation.

23 Pa.C.S.A. § 5337(j). This subsection concerns how the court may act when
ruling on a petition to relocate following a hearing. We do not interpret this
subsection as giving the trial court carte blanche to transfer custody as a
contempt sanction, where no petition to modify custody was pending before
the court. Specifically, subsection (a) of the statute governing applicability
states: “This section applies to any proposed relocation.” 23 Pa.C.S.A. §
5337(a). Here, there was no proposed relocation by Mother, so subsection (j)
was not applicable during the contempt proceedings.

                                          - 21 -
J-A07033-22


pre-judged evidence without taking testimony; and (6) the court made

derogatory statements in reference to Mother’s fiancé, and called him a “sugar

daddy” in the court’s opinion in support of its June 25, 2021 custody order.

Mother contends the court’s denial of her recusal motion was retaliatory and

based on her appeal of the relocation decision. Mother concludes the court

improperly denied her recusal motion, and this Court must reverse.           We

disagree.

      Our scope and standard of review regarding a recusal motion are as

follows:

           The denial of a motion to recuse is preserved as an
           assignment of error that can be raised on appeal following
           the conclusion of the case. We review a trial court’s decision
           to deny a motion to recuse for an abuse of discretion.
           Indeed, our review of a trial court’s denial of a motion to
           recuse is exceptionally deferential. We extend extreme
           deference to a trial court’s decision not to recuse. We
           recognize that our trial judges are honorable, fair and
           competent, and although we employ an abuse of discretion
           standard, we do so recognizing that the judge himself is best
           qualified to gauge his ability to preside impartially. Hence,
           a trial judge should grant the motion to recuse only if a
           doubt exists as to his or her ability to preside impartially or
           if impartiality can be reasonably questioned.

Interest of D.R., 216 A.3d 286, 292 (Pa.Super. 2019), aff’d, ___ Pa. ___,

232 A.3d 547 (2020).

      “A party seeking recusal must assert specific grounds in support of the

recusal motion before the trial judge has issued a ruling on the substantive

matter before him or her.” Bowman v. Rand Spear & Associates, P.C.,

234 A.3d 848, 862 (Pa.Super. 2020) (internal citation omitted). “Recusal is

                                       - 22 -
J-A07033-22


required whenever there is a substantial doubt as to the jurist’s ability to

preside impartially.” Id. “However, opinions formed by the judge on the basis

of facts introduced or events occurring in the course of the current proceedings

do not constitute a basis for a bias or partiality motion unless they display a

deep-seated favoritism or antagonism that would make fair judgment

impossible.” Id. at 862-63.

      Instantly, at the September 3, 2021 hearing, Mother made a motion for

recusal. The court heard Mother’s arguments regarding recusal and denied

the motion that day. Regarding Mother’s claims that the court allowed Father

to proceed with his contempt petition despite non-compliance with the rules,

and the court’s alleged failure to hold a custody conference prior to a hearing

on contempt, we disagree with Mother that any of these procedural defects

demonstrate a substantial doubt as to the jurist’s ability to preside impartially.

See Bowman, supra. Likewise, the court’s statements that it could transfer

custody as a contempt sanction do not evidence a bias on the part of the trial

court, but merely reflect the court’s misinterpretation of what the law permits.

With respect to Mother’s complaint that the court made improper statements

regarding Mother’s motives for relocating, any credibility determinations

concerning Mother’s testimony as it relates to her motives for relocating are

left to the discretion of the trial judge. See Garr v. Peters, 773 A.2d 183

(Pa.Super. 2001) (stating appellate court defers to credibility determinations

of trial court regarding witnesses that appeared before it, as that court has


                                     - 23 -
J-A07033-22


had opportunity to observe their demeanor).

      Further, we disagree with Mother that the record shows that the court

“pre-judged” the case. Rather, the court held multiple days of hearings on

the contempt petition and allowed the parties numerous opportunities to

resolve their disputes to avoid holding Mother in contempt. Significantly, the

court’s opinions concerning Mother’s move to Easton based on the facts

introduced and events occurring in the course of the current proceedings did

not constitute a basis for recusal, where nothing in the record evidences “a

deep-seated favoritism or antagonism that would make fair judgment

impossible.” See Bowman, supra.

      Regarding the court’s comment that Mother’s fiancé is a “sugar daddy,”

the court explained:

         …I said he was in the position of a sugar daddy. I think that
         is what my language was in the Order, but I said very good
         things about him because I thought he was a very genuine
         man. I said in my opinion that I thought he would be a good
         addition to the young lady’s family. I said that.

         I didn’t criticize him as a person. I just noted that for a
         year, he spent over $30,000 paying major expenses for
         [Mother]. And when I asked him if—I asked him, if she did
         not accept his invitation to marry would he continue to pay
         her bills and he said, of course not.

         And I just thought that that kind of suggested a sugar daddy
         relationship going up until that point. So that is all it is.
         That is—and you know, whether or not he is or he isn’t, that
         had nothing to do with my Order. But anyway, keep going.
         What else?

(N.T. Contempt Hearing, 9/3/21, at 10).


                                    - 24 -
J-A07033-22


       Initially, the trial court made the “sugar daddy” comment in its June 25,

2021 order related to Mother’s petition for relocation—not in any disposition

related to the contempt proceedings at issue in this appeal. Thus, Mother

could have sought recusal of the trial judge based on this comment in her

appeal following the relocation decision. Further, we agree with the trial court

that any characterization of Mother’s fiancé does not raise a substantial doubt

as to the court’s ability to preside impartially. See Bowman, supra. Given

our exceptionally deferential standard of review, we see no abuse of discretion

concerning the trial court’s denial of Mother’s recusal motion. See Interest

of D.R., supra.

       In her fifth issue, Mother contends that a stay of proceedings was

warranted, and the trial court erred by denying her motion to stay the court’s

October 4, 2021 order pending the instant appeal. Mother insists the court’s

denial of her motion to stay is another example of the court’s retaliatory

actions for Mother filing an appeal from the June 25, 2021 order denying her

relocation petition. Mother concludes the court’s denial of the motion to stay

was improper, and this Court must grant relief. We disagree that any relief is

due.

       The grant of a stay pending appeal is warranted if: (1) the petitioner

makes a strong showing that she is likely to prevail on the merits; (2) the

petitioner has shown that without the requested relief, she will suffer

irreparable injury; (3) the issuance of a stay will not substantially harm other


                                     - 25 -
J-A07033-22


interested parties in the proceedings; and (4) the issuance of a stay will not

adversely affect the public interest. Pennsylvania Public Utility Com’n v.

Process Gas Consumers Group, 502 Pa. 545, 552-53, 467 A.2d 805, 808-

09 (1983). “[A] petition for a stay is to be presented, in the first instance, to

the tribunal which rendered the order being challenged.” Id. at 554 n.8, 467

A.2d at 809 n.8. See also Pa.R.A.P. 1732(a) (stating that application for stay

must ordinarily be made in first instance to trial court).

       Instantly, the trial court granted Father’s petition for contempt on

October 4, 2021. Mother filed a motion for stay in the trial court on October

7, 2021, which the court denied that day. After filing a timely appeal, on

October 27, 2021, Mother filed an emergency application for stay in this Court,

which this Court denied by per curiam order on October 28, 2021. In the

order denying relief, this Court stated that Mother “has not successfully

demonstrated the satisfaction of the requirements for issuance of a stay set

forth in [Process Gas Consumers].” (Order, 10/28/21, at 1). Because this

Court has already determined that Mother did not satisfy the requirements for

issuance of a stay, we cannot say the trial court erred by making the same

determination. See Crimi v. Crimi, No. 1349 EDA 2021, 2022 WL 1658070

at *14 (Pa.Super. filed May 25, 2022) (unpublished memorandum)6 (stating:

“Where this Court already separately denied a petition [for a stay of


____________________________________________


6See Pa.R.A.P. 126(b) (stating we may rely on unpublished decisions of this
Court filed after May 1, 2019).

                                          - 26 -
J-A07033-22


proceedings], we could not find error by the trial court denying a petition for

the same relief”). Therefore, Mother’s fifth issue on appeal merits no relief.7

       Based upon the foregoing, we affirm the portion of the court’s order

holding Mother in contempt but vacate the contempt sanction awarding Father

primary physical custody of Child and remand for further proceedings

consistent with this memorandum.

       Order affirmed in part; vacated in part.    Case remanded for further

proceedings. Jurisdiction is relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2022




____________________________________________


7In any event, as a practical matter this issue might be moot, as we cannot
undo the trial court’s denial of the stay to give Mother back her former primary
physical custody with Child while this appeal was pending.

                                          - 27 -